Berry, J.
The tax sale under which defendants claim took place-in proceedings under Laws 1881, c. 135, the only objection to which is that the purchase, with others at the same sale, was made by defendants jointly. What, under our tax laws, and with reference to-the limitation statutes therein contained, would be the effect of a combination to prevent competition among bidders at a sale, we need not now inquire. No such combination is to be implied from the-mere fact of joint purchases. National Bank v. Sprague, 20 N. J. Eq. 159, 168. The objection made to the tax sale failing, nothing; appears in the case to prevent the operation of the nine-months’ limitation prescribed by the act under which the sale was made.
Order reversed.